Citation Nr: 9925675	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-15 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
postoperative residuals of carpal tunnel syndrome of the left 
wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

By a remand of the Board of Veterans' Appeals, dated December 
12, 1997, issues of the veteran's entitlement to secondary 
service connection for renal, left knee, left shoulder, and 
low back disorders, as well as entitlement to an increased 
(compensable) rating for carpal tunnel syndrome (CTS) of the 
left wrist, were returned to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, for 
the completion of further development.  Following the 
completion of the requested actions, the RO in rating action 
effected in March 1999 granted secondary service connection 
for the claimed renal, left knee, left shoulder, and low back 
disorders, and increased the schedular evaluation for the 
veteran's CTS of the left wrist from 0 percent to 40 percent, 
effective from the effective date of the grant of service 
connection for such disability in May 1995.  The RO advised 
the veteran of the actions taken by correspondence, dated in 
March 1999, and in response, the veteran through his U.S. 
Congressman stated that he wished to have his appeal 
transferred to the Board for consideration.

It is noted that the sole issue that remains for review by 
the Board is the issue of the rating to be assigned for the 
veteran's CTS of the left wrist.  No other issue has been 
developed or certified by the RO for consideration by the 
Board at this time.  It is noted that the veteran's 
representative in written statements of May and June 1999, 
set forth issues as to the veteran's entitlement to service 
connection for loss of use of the left upper extremity and 
entitlement to special monthly compensation based on the 
claimed loss of use.  Such issues have not been the subject 
of any RO action to date and, thus, they are not herein 
addressed but are referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected postoperative residuals of 
CTS of the left wrist are productive of not more than severe 
incomplete paralysis of the median nerve of the veteran's 
minor upper extremity, with limitation of flexion and 
extension of the left wrist to not less than 20 degrees.  
Pain on use of the left hand is shown to result in functional 
loss.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent, but none greater, for CTS of the left wrist have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, 
4.124a, Diagnostic Code 5215-8515 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that the veteran has continuously 
pursued his claim for an initial rating for CTS since his 
filing of a claim in May 1995, alleging entitlement to 
secondary service connection for CTS of the left wrist, and, 
as such, there is presented an original claim as contemplated 
by Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of 
an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).  While it is apparent that the RO has not developed 
this issue in light of Fenderson, it is neither alleged nor 
shown that consideration of the merits of the claim presented 
pursuant to Fenderson would result in any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Generally, an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claims for initial ratings in excess 
of that assigned by the RO are, thus, "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts with respect 
to the matters at issue have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  In this regard, it is 
noted that the record contains, among other items, various 
examination and treatment records compiled by VA, with which 
to rate the disability in question.  Following entry of the 
Board's remand in December 1997, additional VA medical 
evaluations specifically pertaining to CTS were undertaken in 
October 1998 and February 1999, and neither the veteran, nor 
his representative, has advanced any allegations concerning 
any perceived inadequacy of such examinations or otherwise 
contended that there has been less than full compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, no further assistance to the 
veteran with respect to the development of the evidence is 
judged to be required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

The record reflects that service connection for CTS of the 
left wrist, secondary to service-connected disability of the 
right knee, was established by rating decision of the RO in 
October 1995, at which time a 0 percent schedular evaluation 
was assigned under Diagnostic Code (DC) 8515, effective from 
May 1995.  Such evaluation was increased to 40 percent, 
effective from May 1995, by RO action in March 1999.  At that 
time, the disability in question was rated under DC 5215-
8515.

Under 38 C.F.R. § 4.124a, DC 8515, mild incomplete paralysis 
of the median nerve affecting the major or minor extremity is 
10 percent disabling.  Moderate incomplete paralysis of the 
major extremity is 30 percent disabling; where there is 
involvement of the minor extremity, a 20 percent rating is 
for assignment.  Id.  Severe incomplete paralysis of the 
median nerve warrants a 50 percent rating when involving the 
major extremity and a 40 percent evaluation with respect to 
the minor extremity.  Id.  Complete paralysis of the median 
nerve requires the assignment of a 70 percent rating for the 
major extremity and a 60 percent rating for the minor 
extremity.  Id.

Regarding 38 C.F.R. § 4.71a, DC 5215 in terms of limitation 
of motion of the wrist, it is noted that where dorsiflexion 
is less than 15 degrees or palmar flexion is limited in line 
with the forearm, a 10 percent evaluation is for assignment 
regardless of whether the major or minor extremity is 
involved.

The evidence presented fails to show that this is a case 
where, upon initial rating of the veteran's CTS, separate 
ratings are assignable for different periods of time dating 
to the effective date of the grant of service connection.  
Fenderson, supra.  There has been no showing of periods of 
time in which a greater degree of severity of the CTS 
residuals of the left wrist was present.  Review of the 
entirety of the record fails to disclose evidence of more 
than severe incomplete paralysis of the median nerve 
affecting the minor upper extremity, such that more than a 40 
percent schedular evaluation is assignable throughout the 
period extending from May 1995 to the present under DC 8515.  
Contrary to the assertions offered by the veteran, a greater 
degree of paralysis than is reflected by the assigned 40 
percent evaluation is not confirmed by medical data, and to 
this extent the veteran's complaints of complete paralysis 
are unsupported.  

The record demonstrates that a left carpal tunnel release was 
undertaken by VA in March 1984, which was performed without 
difficulty or complication.  Also noted during that period of 
hospitalization was a diagnosis of rheumatoid arthritis.  In 
1990, when seen as an outpatient, the veteran complained of 
numbness of the left hand; the assessment was of questionable 
mild peripheral neuropathy, secondary to rheumatoid 
arthritis.  In August 1995, other medical treatment was 
received for left shoulder complaints and that area was 
injected in order to provide the veteran with some relief.  

More recent data, as compiled on a VA examination in October 
1998, identify the veteran's reported complaints of chronic 
pain of the left wrist and tingling of the fingers; he also 
reported being able to grip a cane that he used to assist him 
in ambulating.  On objective examination, grip strength was 
4/5 and sensation was grossly intact.  The left hand could be 
fully extended and the veteran was able to make a fist with 
the left hand.  He could also appose the left thumb to all 
fingers and the fingers could approximate the transverse fold 
of the palm.  It was the examiner's opinion at that time that 
the veteran's CTS of the left wrist was not more than 
moderate in degree.

On a VA neurological examination in February 1999, there was 
noted to be atrophy of the thenar eminence, with slight 
atrophy of the hypothenar eminence and atrophy of the first 
dorsal interosseous muscle.  There was noted to be a marked 
limitation of motion, with extension and flexion limited to 
20 degrees.  Also noted was marked weakness due to an 
inability to sustain contraction.  Pain was noted to be 
produced by overzealous testing of flexion and extension 
motions.  The veteran was noted to be unable to use the left 
hand in any meaningful way requiring any degree of muscular 
strength or motion of the left hand.  

While the undersigned notes that the examinations in 1998 and 
1999 disclosed findings and conclusions which differ somewhat 
regarding the severity of the disability at issue, there was 
absent on both examinations evidence of complete paralysis of 
the median nerve of the left upper extremity, the veteran's 
minor extremity.  Parenthetically, such examinations show 
that the veteran was naturally a right-handed individual who 
sustained an injury to the right hand in a farming accident 
and, as a result, was forced to make primary use of his left 
upper extremity.  Some atrophy about the thenar eminence was 
present, but neither examiner in any way indicated that such 
atrophy was at least considerable in degree.  Moreover, the 
left hand was not shown to be inclined to the ulnar side, 
evidence of ape hand was not noted, and the veteran was shown 
to be able to make a fist.  Fine movements of the fingers 
were noted to be markedly limited on the neurological 
evaluation, but by the same token, the thumb could be apposed 
to all fingers and the fingers could approximate the 
transverse fold of the palm.  Flexion and extension movements 
of the left wrist were reduced to not less than 20 degrees 
(noting that DC 5215 requires dorsiflexion to be less than 15 
degrees for the assignment of a 10 percent evaluation), and 
while pain and weakness were present, neither examiner 
concluded that complete paralysis was in evidence.  As well, 
the residuals of the veteran's CTS on the left are not shown 
to encompass ankylosis, such as might render applicable 
alternate rating criteria found at 38 C.F.R. § 4.71a, DC 5214 
(1998).

Regarding the allegation that pain must be considered to 
determine functional loss under 38 C.F.R. §§ 4.40, 4.45 
(1998) and DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
undersigned notes that the disorder in question is not rated 
primarily as a musculoskeletal disability, as it is of a 
neurological type and ratable as a disease of the peripheral 
nerves.  It is noted that the RO in its most recent action 
rated the veteran's CTS per DC5215-8515, and thus, arguably, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, are 
applicable to this case.  The applicability of 38 C.F.R. 
§ 4.59 is not indicated, given the absence of a showing of 
arthritis of the left wrist that is part and parcel of the 
veteran's CTS.  Pain of the wrist is shown and it has been 
noted by a VA examiner that such pain adversely affects the 
veteran at rest and when sleeping, and that, in addition, it 
limits his ability to grip his cane.  Flares of pain are 
specifically denied by the veteran and weakened movement 
against varying resistance, excess fatigability with use, and 
incoordination are not shown.  On balance, however, the 
undersigned does find that an increase of 10 percent, but 
none greater, based on the veteran's pain and its functional 
effects is warranted per 38 C.F.R. §§ 4.40, 4.45.

Also, the undersigned is not persuaded that it is shown by 
the record that the disability in question is productive of a 
marked interference with employment or that it necessitates 
frequent periods of hospital care, such that it may 
reasonably be concluded that assignment of a higher rating is 
warranted on an extraschedular basis.  38 C.F.R. § 3.321(b); 
see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is evidence presented in 
the statement of the VA examiner in February 1999 that the 
veteran was unable to use his left hand in any meaningful way 
that required any degree of muscle strength or motion of the 
hand, but such statement is clearly at odds with the overall 
assessment of the disability in question by another examiner 
in late 1998 and the veteran's functional abilities at that 
time.  As well, the 1999 assessment does not specifically 
attribute the reported lack of function of the left hand to 
the veteran's CTS, and it is noted that the examiner in no 
way addresses the veteran's other ailments that effect left 
hand function, including degenerative joint and/or disc 
disease affecting the left shoulder and cervical spine, 
peripheral neuropathy, rheumatoid arthritis, and Parkinson's 
disease.

In conclusion, the Board finds that no more than a schedular 
evaluation of 40 percent is for assignment under DC 5215-
8515, and that an additional evaluation of 10 percent, but 
none greater, is warranted for pain and functional loss under 
38 C.F.R. §§ 4.40, 4.45, from the date of the grant of 
service connection for such disability in May 1995.  Thus, a 
50 percent rating is for assignment for the postoperative 
residuals of CTS of the left wrist, and to that extent alone, 
the appeal is granted.


ORDER

As a 50 percent rating is deemed to be in order, the claim 
for an initial rating of more than 40 percent for 
postoperative residuals of CTS of the left wrist is granted, 
subject to those provisions governing the payment of monetary 
benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

